           Case 1:19-cv-00015-PLF Document 9 Filed 01/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MR. A.,                             )
                                    )
            Plaintiff,              )
                                    )
       v.                           )                 Civil Action No. 19-0015 (PLF)
                                    )
U.S. IMMIGRATION AND CUSTOMS        )
 ENFORCEMENT, et al.,               )
                                    )
            Defendants.             )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               The matter is before the Court on plaintiff’s emergency motion [Dkt. No. 4] for a

temporary restraining order filed earlier today. Plaintiff, Mr. A., was forcibly separated from his

children after he and his children crossed the border together in November 2018 to pursue

asylum in the United States. Plaintiff brings this action to end his separation from his children

and to seek an opportunity to participate meaningfully in the asylum process. The Court has

been advised that plaintiff received a final order of removal, although no removal date has been

set at this time. Pursuant to Local Civil Rule 65.1(a), counsel for plaintiff advises that he served

the government with copies of the complaint, the motion, and all other papers filed with the

Court today, January 3, 2019. Counsel for plaintiff further represents that he was able to

communicate with the Chief of the Civil Division of the United States Attorney’s Office earlier

today despite the government shutdown.

               Upon careful consideration of plaintiff’s emergency motion, and in view of the

imminent harm likely to befall plaintiff if he is removed from the country before full briefing,
           Case 1:19-cv-00015-PLF Document 9 Filed 01/03/19 Page 2 of 2



argument, and decision on his motion for a temporary restraining order, as well as the factors set

forth in Winter v. NRDC, 555 U.S. 7, 24 (2008), the Court will hold plaintiff’s motion in

abeyance in order to preserve the status quo pending the government shutdown and further

review of the merits of this case. See Jacinto-Castanon de Nolasco v. U.S. Immigration

& Customs Enf’t, 319 F. Supp. 3d 491 (D.D.C. 2018); Mejia v. U.S. Immigration & Customs

Enf’t, No. 18-2096, ECF No. 3 (D.D.C. Sept. 6, 2018).

               For the foregoing reasons, it is hereby

               ORDERED that defendants and their officers, agents, servants, employees,

attorneys, and all those who are in active concert or participation with them, are temporarily

prohibited from removing from the United States plaintiff, Mr. A., until further order of this

Court; it is

               FURTHER ORDERED that plaintiff’s emergency motion [Dkt. No. 4] for a

temporary restraining order – which the Court will treat as a motion for a preliminary injunction

– is HELD IN ABEYANCE pending further order of the Court; and it is

               FURTHER ORDERED that the parties shall meet and confer regarding a briefing

schedule with respect to plaintiff’s motion and proposed hearing dates. Within five days of the

end of the government shutdown, the parties shall submit a joint report proposing a briefing

schedule and hearing dates.

               SO ORDERED.




                                                             ____________/s/____________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: January 3, 2019




                                                 2
